  8:19-cr-00142-RFR-SMB Doc # 52 Filed: 02/05/21 Page 1 of 1 - Page ID # 107




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:19CR142

       v.
                                                                   ORDER
DEVON TAYLOR HOBBS,

                     Defendant.


       This matter is before the Court on defendant Devon Taylor Hobbs’ unopposed
motion to extend her self-surrender date (Filing No. 51).

       IT IS ORDERED:
       1.     Defendant Devon Taylor Hobbs’ Unopposed Motion to Extend Self-
              Surrender Date (Filing No. 51) is granted;
       2.     Defendant shall report no later than 2:00 p.m. on Monday, April 12, 2021, to
              the institution designated by the U.S. Bureau of Prisons; and
       3.     The Clerk shall deliver a certified copy of this Order to the U.S. Marshal for
              this district.


       Dated February 5, 2021.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge
